DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment cancelling claim 9 was given in an interview with Michael Bush on 8/30/2022.

The application has been amended as follows: 
Claim 2: On line 4, the term “the” has been inserted before the term “second”.
Claim 4: On line 7, the term “the” has been inserted before the term “head”.
Claim 5: On line 2, the term “set” has been inserted before the term “base”.
Claim 9 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 1 requires a needle hub comprising (a) a core mounting structure, (b) first and second panels connected to the core mounting structure with an opening between the panels, (c) a needle fixedly attached to the core mounting structure and extending distally further than the panels, (d) an actuation lever within the opening, cantilevered at a central portion from the core mounting structure and having an actuation button at a proximal free end and a latch disposed at a distal free end, wherein the panels extend further distally than the latch and are configured to promote stability of the needle hub during attachment of the latch to a medical device. The combination of Larsen et al. (US Pat 5,968,011) and Douglas (PG PUB 2004/0260235) as set forth in the 2/8/2022 Final Rejection is the closest prior art of record. However, Applicant’s argument set forth in the 7/8/2022 Appeal Brief that motivation for one of ordinary skill in the art to modify Larsen to include the panels of Douglas is lacking is persuasive; specifically, although Douglas teaches the claimed panels, they are not on an insertion needle hub and Douglas does not disclose, teach or imply a benefit or motivation to applying such panels to an insertion needle hub like that of Larsen. Since the combination of features recited in independent claim 1 could not be found or were not suggested elsewhere in the prior art of record, claims 1-8 and 10-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783